- Prepared by EDGARX.com Notice to ASX Rio Tinto plc annual general meeting 12 April 2017 The addresses and accompanying presentation given by the chairman and the chief executive at the Rio Tinto plc annual general meeting held today at 11.00am at The Queen Elizabeth II Conference Centre, Broad Sanctuary, Westminster, London SW1 are available at riotinto.com/AGM2017 Steve Allen Company Secretary Tim Paine Joint Company Secretary Rio Tinto plc 6 St James’s Square, London SW1Y 4AD United Kingdom T +44 20 7781 2058 Registered in England No. 719885 Rio Tinto Limited 120 Collins Street Melbourne 3000 Australia T +61 3 9283 3333 Registered in Australia ABN 96
